UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-1680


ANITA PURYEAR,

                 Plaintiff - Appellant,

          v.

TINA SHRADER; VICKY CRONE; THOMAS J. VILSACK, Secretary;
UNITED STATES DEPARTMENT OF AGRICULTURE,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:11-cv-03640-PJM)


Submitted:   August 22, 2013                 Decided: August 26, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anita Puryear, Appellant Pro Se. Andrew George Warrens Norman,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Anita     Puryear    appeals   the   district   court’s   order

dismissing her civil action for lack of jurisdiction under Fed.

R. Civ. P. 12(b)(1).          We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.         Puryear v. Shrader, No. 8:11-cv-03640-

PJM (D. Md. Apr. 30, 2013).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                AFFIRMED




                                     2